Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claims 28-30 directed to a method of making a catalyst non-elected without traverse.  Accordingly, claims 28-30 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the Applicant’s arguments regarding Claim 17 are found persuasive.  Bhan notes that co-mulling creates a structural difference in the catalyst surface as compared to impregnation as in the instant invention. (Bhan, para. [0155]). Thus, the applicant has provided evidence that its catalyst is structurally different from that envisioned in Bhan, and which is free of the prior art.  Similarly, excluding catalytic metals from Bhan’s catalyst results in a different support, as the impregnation step of Bhan occurs before the alumina is fully prepared. As Bhan teaches that its method yields superior results, it teaches away from exclusion of this critical step in the preparation of the catalyst. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK N MUELLER whose telephone number is (571)270-5913.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK N MUELLER/Primary Examiner, Art Unit 1772